DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-15 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 1 recites, “the coil unit with respect to an inspection object”. 
Claim 3 recites, “a pair of panels that are disposed on both sides of the inspection object”, 
Claim 6 recites, “the fixture brings the coil units into close contact with the inspection object”, 
Claim 7 recites, “wherein the coil unit includes a fist coil unit that covers a frontal side of the inspection object and a second coil unit that covers an occipital side of the inspection object, and is a coil unit for a head.” 
Claim 10 recites, “wherein the coil unit includes a first coil unit that covers a frontal side of the inspection object, and a second coil unit that covers an occipital side of the inspection object, a support unit that supports the first coil unit and fixes the first coil unit to the inspection object at a position different from both sides of the inspection object is further provided….”
Claim 12 recites, “a shape that covers a human head…..the circuit substrate is disposed concentrated on a parietal side”
These claims are rejected in light of the positively recited limitation “inspection object”, which refers to a human body (see 0014 of the Applicant’s specification: “generally human”.). The Examiner suggest amending these claims to recite the inspection object in functional limitations. For instance: 
It is suggested for the following claims to recite:
Claim 1: a fixture disposed outside the coil unit with respect to an inspection object during use
Claim 3: a pair of panels configured to be disposed on both sides of the inspection object
Claim 6: the fixture is configured to bring the coil units into close contact with the inspection object
Claim 7: wherein the coil unit includes a fist coil unit that is configured to cover a frontal side of the inspection object and a second coil unit that is configured to cover an occipital side of the inspection object, and is a coil unit for a head.
Claim 10: wherein the coil unit includes a first coil unit that is configured to cover a frontal side of the inspection object, and a second coil unit that is configured to cover an occipital side of the inspection object, a support unit that support the first coil unit and is configured to fix the first coil unit to the inspection object.
Claims 2, 4, 5, 8, 9, 11, and 13-15 incorporate the indefinite subject matter of at least one of claims 1, 3, 6, 7, and 10 therein.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 5: “a mechanism for moving” 
Claim 10: “a mechanism for moving the first coil”
These limitations do not have structural information disclosed in the specification. The limitations are interpreted as a function that provides movement. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 6, recites the limitation “the coil unit is provided in plurality”, which is unclear. It is unclear if the limitation refers to multiple coil units or if the coil unit provides a plurality of sub-coil units. For office action purposes the claim limitation is interpreted to have a coil unit with a plurality of sub-coil units. Appropriate correction is needed. 
Claim 6, recites the limitation “the coil units” in lines 5-6. There is insufficient antecedent basis for the claim limitation in light of the clarity issues raised by the “provided in plurality” limitation.  
Claim 7 recites the limitation “the coil unit”. There is insufficient antecedent basis for this limitation since claim 6 refers to multiple coil units (i.e. “provided in plurality”). 
Claim 11, recites the limitation “and connected with a transmission cable,” which is unclear. It is unclear what is connected with a transmission cable. 
Claim 12 recites the limitation “the circuit substrate is disposed concentrated on a parietal side”, which is unclear. It is unclear how much of the circuit substrate must be on the parietal side. For Office action purposes the claim limitation is interpreted as the circuit substrate is disposed on a parietal side. 
Appropriate correction is needed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6-9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Driemel (US 2008/0007259 A1, Filed 2007-06-11) in view of Bowlin et al (US 4,905,712, Filed 1989-08-08, hereinafter “Bowlin”). 
Claim 1: Driemel discloses, A radio-frequency coil device for a magnetic resonance imaging apparatus (Claim 1: “A head coil arrangement for a magnetic resonance device, comprising: a plurality of radio-frequency coils; a housing on which or in which said plurality of radio-frequency coils is carried; and said housing comprising at least two housing parts that mechanically interact with each other to move toward each other to adjust said housing to different head sizes.”), comprising: 
a flexible coil unit (0015: “the housing parts may be at least partially flexible. Flexible housing parts can be used to further improve the adjustment to the received head. For this purpose, the flexible regions may be pressed against a head by a pressing arrangement, in particular pneumatically, by an air cushion or by a spring. If a head is thus introduced into the local coil arrangement, the flexible region or the completely flexible housing part can be pressed close to this specific head by the pressing arrangement.”; as well as 0028: “the coils are first of all constructed on a flexible printed circuit board material.”; as well as 0048: “FIGS. 1 to 4, housing regions or entire housing parts can be of flexible construction.”); and
Driemel fails to discloses, a fixture disposed outside the coil unit with respect to an inspection object, wherein the fixture includes a fastener that brings the coil unit attached to the inspection object into close contact with the inspection object.  
	However, Bowlin discloses, a fixtured (head restraint system) disposed with respect to an inspection objection (patient’s head) configured to immobilize the inspection object including head blocks and fastener seen as straps. Specifically Bowlin teaches (Abstract: “A head restraint system for use with a backboard includes … a pair of head blocks which are adapted to engage a patient's head. The base pad is positioned on the backboard and under a patient's head and the pair of head blocks positioned thereon with one on each side of the patient's head. A base portion of each of the blocks includes hook material for attachment to a top surface of the base pad. The base pad also includes at least one ring-like element on one edge thereof and straps are provided for passing through the ring-like element to press and hold the head blocks downwardly against the upper surface of the base pad and inwardly against the patient's head.”; as well as Col 2 lines 10-15: “The purpose of the rings and strap are to press the blocks downwardly against the top layer of the pad and also inwardly against the side of the patient's head to thereby prevent movement of the patient's head during any movement of the patient.”)
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine Driemel’s radio frequency coil device for magnetic resonance imaging with the fixture of Bowlin. This combination would yield predictable results as improving the prevention of head movement in an MRI machine since unintended motion can degrade the MRI image quality. 

Claim 3: Driemel as modified discloses all the elements above in claim 1, Bowlin discloses, wherein the fixture (head restraint system) includes a pair of panels (head blocks 14 and 15: Col 4 lines 59-69 to Col 5 lines 1-4: “The head blocks 14 and 15 are preferably made of e medium 2.8 pound density foam with a 100 ILD (Indentation Load Deflection) which is a product of Scott Foam of New York, N.Y. Blocks have also been made from an EVA (ethyl/vinyl acetate) foam with a two pound density, condition medium…”) that are disposed on both sides of the inspection object (Col 2 lines 49-63: “A pair of longitudinally and upwardly extending head blocks 14 and 15 shown in FIGS. 2 and 3, each include a base portion 16, 16' and upwardly extending portions 17, 17', defined by converging concave and convex surfaces 18, 18' and 19, 19' respectively which curve upwardly from the bases 16, 16' so that the concave surfaces 18, 18', are adapted to fit against the sides of a patient's head. “) and have an adjustable distance from each other (The pads would have an adjustable distance from each other depending on the patients head size and placement of the pads.), and a fixing belt (straps 22 and 23) that fastens the pair of panels as the fastener (Col 2 lines 65-68 to Col 3 lines 1-9: “The base pad 10 also has a pair of D-shaped rings 12, 12', 13 and 13' disposed on the lateral edges 5 and 6. The D-shaped rings 12, 12', 13 and 13' protrude outwardly from edges 5 and 6 and are adapted to receive the ends of straps 22 and 23 passed therethrough and therearound for forcing and holding the blocks 14 and 15 downwardly against the layer 4' and inwardly against the sides of a patient's head as illustrated in FIG. 3. Each of the straps 22 and 23 includes fastening means 24 such as a piece of adhesive or preferably a series of hooks, i.e., a velcro fastener on each end thereof for engagement with an inner portion of the straps 22, 23 in the manner shown.” The straps 22 and 23 are configured to fasten the pair of blocks 14 and 15 against the patient head.).  
	
Claim 6: Driemel as modified discloses all the elements above in claim 1, Driemel further discloses, wherein the coil unit is provided in plurality (0047: “FIG. 6 shows in the form of a basic outline an arrangement of coils 28 on a housing 29 of a head coil arrangement. The coils 28 each have overlapping regions 30 that produce decoupling of the individual coils 28. Other arrangements of coils 28 are also conceivable.”), 
Bowlin discloses, and the fixture brings the head blocks into close contact with the inspection object by changing a distance between the head blocks (Abstract: “A head restraint system for use with a backboard includes … a pair of head blocks which are adapted to engage a patient's head. The base pad is positioned on the backboard and under a patient's head and the pair of head blocks positioned thereon with one on each side of the patient's head. A base portion of each of the blocks includes hook material for attachment to a top surface of the base pad. The base pad also includes at least one ring-like element on one edge thereof and straps are provided for passing through the ring-like element to press and hold the head blocks downwardly against the upper surface of the base pad and inwardly against the patient's head.”; as well as Col 2 lines 10-15: “The purpose of the rings and strap are to press the blocks downwardly against the top layer of the pad and also inwardly against the side of the patient's head to thereby prevent movement of the patient's head during any movement of the patient.” 
Bowlin device includes a pair of head block including straps to hold the head blocks inwardly against the patient’s head. The straps would be able to accommodate different size heads and could be adjusted to secure the head from moving. As such the straps of Bowlin would be configured to bring the head blocks and the coil unit into close contact with the inspection object by tightening the straps which in turn would change the distance between the head blocks and the inspection object.).  

Claim 7: Driemel as modified discloses all the elements above in claim 6: Driemel further discloses, wherein the coil unit includes a first coil unit that covers a frontal side of the inspection object and a second coil unit that covers an occipital side of the inspection object, and is a coil for a head (See FIG. 6 Below. The upper half that covers the frontal side indicated by region in non-dotted lines is seen as the first coil unit. The lower half the covers the occipital side indicated by the region highlighted in the dotted lines is seen as the second coil unit.).

    PNG
    media_image1.png
    691
    647
    media_image1.png
    Greyscale


Claim 8: Driemel as modified discloses all the elements above in claim 7, Driemel further discloses, wherein the first coil unit includes a viewing window for the subject (See FIG. 6).  

Claim 9: Driemel as modified discloses all the elements above in claim 7: Driemel further discloses, wherein at least one of the first coil unit and the fixture is provided with a sound insulating member that blocks sound against the inspection object (0015: “the housing parts may be at least partially flexible….the flexible regions may be made of viscofoam, in other words a viscoelastic foam.” Foam is capable of providing sound insulation to block sound; therefore, the sound would be blocked against the inspection object.).

Claim 13: Driemel as modified discloses all the elements above in claim 1, Driemel further discloses, wherein the coil unit is a receiver coil that receives a nuclear magnetic resonance signal of the magnetic resonance imaging apparatus or a transmitter coil for applying a high-frequency magnetic field of the magnetic resonance imaging apparatus (Claim 1: ‘A head coil arrangement for a magnetic resonance device, comprising: a plurality of radio-frequency coils; a housing on which or in which said plurality of radio-frequency coils is carried; and…”).  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Driemel in view of Bowlin, as applied to claim 1 above, in further view of Rahmat-Samii et al (US 2018/0372817, filed 2018-06-26, hereinafter “Rahmat-Samii”). 
Claim 2: Driemel as modified discloses all the elements above in claim 1, Driemel further discloses, wherein the coil unit has a plurality of loop coil portions (Referring to Fig. 6, there are a plurality of loop coil portions in a overlapping manner to cover the head, 
However, Driemel fails to explicitly discloses, and a distance between the loop coil portions is variable.
However, Rahmat-Samii discloses, a flexible coil system for use in magnetic resonance imaging. More particularly, an invention related to a flexible radio frequency coil array system. Specifically, Rahmat-Samii discloses, a distance between the loop coil portions is variable. (0104: “This may be performed by computing the coupling coefficient among the two or more coils by varying the separation (i.e., overlap distance) of the coils, for a given geometrical configuration of coil patterns, type of material used between the coil patterns, and type of conductive material used to form the coil patterns. Results of the overlap distance may be subsequently verified through measurements.”)
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the plurality of loop coil portions of Driemel as modified to be disposed at a variable distance as taught by Rahmat-Samii. The motivation to do this is to yield predictable results such minimizing coupling between coil elements thereby maximizing signal-to-noise-ratio of the coil array. 

Claims 4-5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Driemel in view of Bowlin, as applied to claim 1 above, in further view of Hou et al (US 20200292644 A1, Filed 2019-06-14, hereinafter “Hou”).
Claim 4: Driemel as modified discloses all the elements above in claim 1, Driemel and Bowlin fail to discloses, further comprising a support unit that supports the coil unit and fixes the coil unit to the inspection object at a position different from both sides of the inspection object.  
	However, Hou discloses, further comprising a support unit (second rod 252) that supports (0089: “The second rod 252 may be connected to at least one receiving member 230 of the receiving member assembly.”) the coil unit (receiving member 230) and fixes the coil unit to the inspection object at a position different from both sides of the inspection object (0089: “The first rod 251 may be connected to the activation mechanism 240, and may be directly or indirectly connected to the second rod 252. The second rod 252 may be connected to at least one receiving member 230 of the receiving member assembly. When the local part 290 is placed on the activation member 240, the first rod 251 may be driven, by the activation member 240, to move (e.g., rotate) relative to the activation member 240. The first rod 251 may cause, via the direct or indirect connection, the second rod 252 to push the at least one receiving member 230 toward the local part 290, causing the configuration change of the at least one receiving member 230.” As well as 0090: “for each of the one or more receiving members 230, the driving mechanism 250 may include at least a first rod 251 and a second rod 252 for driving the configuration changes of the one or more receiving members 230.” When the local part 290 is placed on the activation member the support member pushes the receiving member toward the local part 290 seen in Fig. 2C. This position of the receiving member in Fig. 2C is fixed at a position different from both sides of the inspection object).
	It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the radio frequency coil device of Driemel as modified to include the support member of Hou. The motivation to do this is to yield predictable results such as changing the configuration of the coil assembly in order to reduce the distance between the coil assembly and the subject (Abstract of Hou).  

Claim 5: Driemel as modified discloses all the elements above in claim 4, Driemel and Bowlin fails to disclose, 38wherein the support unit includes a mechanism for moving the coil unit between an inspection position and a retracted position.
However, Hou discloses, wherein the support unit includes a mechanism for moving (activation mechanism 240: 0089: “The first rod 251 may be connected to the activation mechanism 240, and may be directly or indirectly connected to the second rod 252. The second rod 252 may be connected to at least one receiving member 230 of the receiving member assembly. When the local part 290 is placed on the activation member 240, the first rod 251 may be driven, by the activation member 240, to move (e.g., rotate) relative to the activation member 240. The first rod 251 may cause, via the direct or indirect connection, the second rod 252 to push the at least one receiving member 230 toward the local part 290, causing the configuration change of the at least one receiving member 230.” 
The Applicant specification recites in paragraph 0041:" the support unit 530 is a mechanism for bringing the coil body 400 (coil unit 410A) into close contact with the subject”; as well as 0051: “the support unit 530 is a mechanism that moves the coil body 400 from the retracted position to the attachment position.” 
As such, the support member includes a mechanism for moving the coil unit seen as the activation member of Hou. Specifically, once the subject is placed on the activation member the rods move the receiving member toward the subject; thereby providing a mechanism for moving the coil unit.)  the coil unit (receiving member 230) between an inspection position (See FIG. 2C) and a retracted position (See FIG. 2B).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the support unit of Driemel as modified to include a mechanism for moving the coil unit between an inspection position and a restricted position as taught by Hou. The motivation to do this would yield predictable results such as enabling the patient to move in and out of the apparatus quickly. 

Claim 10: Driemel as modified discloses all the elements above in claim 1, Driemel further discloses, 39wherein the coil unit includes a first coil unit that covers a frontal side of the inspection object, and a second coil unit that covers an occipital side of the inspection object (See FIG. 6 Above. The upper half that covers the frontal side indicated by region in non-dotted lines is seen as the first coil unit. The lower half the covers the occipital side indicated by the region highlighted in the dotted lines is seen as the second coil unit.), 
Driemel fails to disclose,
a support unit that supports the first coil unit and fixes the first coil unit to the inspection object at a position different from both sides of the inspection object is further provided, and 
the support unit has a mechanism for moving the first coil unit between a first inspection position and a second inspection position different from the first inspection position.  
However, Hou discloses, a support unit (second rod 252) that supports (0089: “The second rod 252 may be connected to at least one receiving member 230 of the receiving member assembly.”) the first coil unit (receiving member 230) and fixes the first coil unit to the inspection object at a position different from both sides of the inspection object is further provided ((0089: “The first rod 251 may be connected to the activation mechanism 240, and may be directly or indirectly connected to the second rod 252. The second rod 252 may be connected to at least one receiving member 230 of the receiving member assembly. When the local part 290 is placed on the activation member 240, the first rod 251 may be driven, by the activation member 240, to move (e.g., rotate) relative to the activation member 240. The first rod 251 may cause, via the direct or indirect connection, the second rod 252 to push the at least one receiving member 230 toward the local part 290, causing the configuration change of the at least one receiving member 230.” As well as 0090: “for each of the one or more receiving members 230, the driving mechanism 250 may include at least a first rod 251 and a second rod 252 for driving the configuration changes of the one or more receiving members 230.” When the local part 290 is placed on the activation member the support member pushes the receiving member toward the local part 290 seen in Fig. 2C. This position of the receiving member in Fig. 2C is fixed at a position different from both sides of the inspection object), and 
the support unit has a mechanism for moving (activation mechanism 240: 0089: “The first rod 251 may be connected to the activation mechanism 240, and may be directly or indirectly connected to the second rod 252. The second rod 252 may be connected to at least one receiving member 230 of the receiving member assembly. When the local part 290 is placed on the activation member 240, the first rod 251 may be driven, by the activation member 240, to move (e.g., rotate) relative to the activation member 240. The first rod 251 may cause, via the direct or indirect connection, the second rod 252 to push the at least one receiving member 230 toward the local part 290, causing the configuration change of the at least one receiving member 230.” 
The Applicant specification recites in paragraph 0041:" the support unit 530 is a mechanism for bringing the coil body 400 (coil unit 410A) into close contact with the subject”; as well as 0051: “the support unit 530 is a mechanism that moves the coil body 400 from the retracted position to the attachment position.” 
As such, the support member includes a mechanism for moving the coil unit seen as the activation member of Hou. Specifically, once the subject is placed on the activation member the rods move the receiving member toward the subject; thereby providing a mechanism for moving the coil unit.)  the first coil unit (receiving member 230) between a first inspection position (See FIG. 2C) and a second inspection position (See FIG. 2B) different from the first inspection position (FIG. 2C demonstrates a different position than FIG. 2B).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the support unit of Driemel as modified to include a mechanism such as a support unit that supports the first coil unit and fixes the first coil unit to the inspection object at a position different from both sides of the inspection object, and the support unit with a mechanism for moving the first coil unit between a first inspection position and a second inspection position different from the first inspection position as taught by Hou. The motivation to do this is to yield predictable results such as changing the configuration of the coil assembly in order to reduce the distance between the coil assembly and the subject (Abstract of Hou). 

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Driemel in view of Bowlin, as applied to claim 1 above, in further view of Otake et al (US 2018/0180690 A1, Published 2018-06-28, hereinafter “Otake”).
Claim 11: Driemel as modified discloses all the elements above in claim 1, Driemel further discloses, wherein the coil unit is an array coil including a plurality of sub-coils each sub-coil has a loop coil portion, (See FIG. 6), 
	Driemel fails to disclose, a parallel capacitor that is inserted in series with respect to an inductor component of the loop coil portion and has the loop coil portion as a parallel resonance circuit, and a low impedance signal processing circuit that is connected in parallel with the parallel capacitor and connected with a transmission cable, and capacitance of the parallel capacitor is adjusted to be less than or equal to the capacitance at which impedance at a resonant frequency of the parallel resonance circuit is equivalent to a characteristic impedance of the transmission cable.  
However, Otake discloses, each sub-coil has a loop coil portion (0065: “The first sub-coil 410A and the second sub-coil 410B are surface coils each having a loop formed on a plane.”), a parallel capacitor (capacitor 423) that is inserted in series with respect to an inductor component of the loop coil portion (0078: “capacitor 423 of the loop 421 resonates in parallel with the inductor 222” See FIG. 5B) and has the loop coil portion as a parallel resonance circuit (0068: “The first loop coil part 420A includes a capacitor 424A inserted in parallel with the inductor component of the first loop 421A. This inductor component and the capacitor 424A constitute a parallel resonance circuit.” As such capacitor 423 in parallel with inductor 222 would also constitute a parallel resonance circuit.), and a low impedance signal processing circuit (0067: “a low (input) impedance signal processing circuit 430 (first low input impedance signal processing circuit 430A) for receiving a RF signal detected by the loop coil part 420A”) that is connected in parallel with the parallel capacitor (capacitor 423, see FIG. 5A) and connected with a transmission cable (0071: “One terminal on the opposite side (output side) to the loop coil part 420A of the low input impedance signal processing circuit 430A is connected to the receiver 162 via a coaxial cable.”), and 
capacitance of the parallel capacitor is adjusted to be less than or equal (0077: “The inductor 222 and the capacitor 423 are adjusted so as to resonate in parallel at the frequency of the nuclear magnetic resonance signal to be received.”) to the capacitance at which impedance at a resonant frequency of the parallel resonance circuit is equivalent to a characteristic impedance of the transmission cable (coaxial cable that is connected to ground 490: 0071: “One terminal on the opposite side (output side) to the loop coil part 420A of the low input impedance signal processing circuit 430A is connected to the receiver 162 via a coaxial cable. The other terminal on the output side is connected (grounded) to a ground 490 via a coaxial cable.”; as well as 0078: “A parallel resonance circuit generally has a characteristic of high impedance (high resistance) at a resonance frequency. Therefore, when a current flows through the PIN diode 221, the PIN diode 221 is turned ON, and the capacitor 423 of the loop 421 resonates in parallel with the inductor 222 at the frequency of the received nuclear magnetic resonance signal to become a high impedance state.” Hence, the characteristic impedance of the transmission cable”; as well as 0136: “In the case of the forward connection as illustrated in FIG. 9(a), since the relationship between the first loop 421A and the ground 490 (reference potential) is equal to the relationship between the second loop 421B and the ground 490,”
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the each sub-coil of Driemel as modified to include a parallel capacitor that is inserted in series with respect to an inductor component of the loop coil portion and has the loop coil portion as a parallel resonance circuit, and a low impedance signal processing circuit that is connected in parallel with the parallel capacitor and connected with a transmission cable, and capacitance of the parallel capacitor is adjusted to be less than or equal to the capacitance at which impedance at a resonant frequency of the parallel resonance circuit is equivalent to a characteristic impedance of the transmission cable as described by Otake in order to suppress cancellation of currents discussed in Otake and to improve coil sensitivity (0008-0009 of Otake).

Claim 12: Driemel as modified discloses all the elements above in claim 1, Driemel further discloses, having a shape that covers a human head, wherein the coil unit is an array coil including a plurality of sub-coils (See FIG. 6), and each sub-coil has a loop coil portion and a circuit substrate and the circuit substrate is disposed concentrated on a parietal side.  (0028: “To secure the coils to the housing parts, the coils are first of all constructed on a flexible printed circuit board material. The arrangement of coils on printed circuit board material is conventionally about 0.1 to 0.2 mm thick. The printed circuit boards with the coils thereon can be provided on the housing parts in various ways, for example by way of a plug-in connector. Alternatively, the coils can be formed directly in or on the housing part.” The coil unit as seen in Fig 6 of Driemel are placed in an overlapping manner around the head including on a parietal side. If the coils are constructed on a flexible printed circuit board then the circuit substrate would be disposed on a parietal side.)
Driemel fails to discloses, including an impedance signal processing circuit to which a transmission cable is connected, 
However, Otake dislcsoes, including an impedance signal processing circuit (0067: “a low (input) impedance signal processing circuit 430 (first low input impedance signal processing circuit 430A) for receiving a RF signal detected by the loop coil part 420A”) to which a transmission cable is connected (coaxial cable that is connected to ground 490: 0071: “One terminal on the opposite side (output side) to the loop coil part 420A of the low input impedance signal processing circuit 430A is connected to the receiver 162 via a coaxial cable. The other terminal on the output side is connected (grounded) to a ground 490 via a coaxial cable.”; (See FIG 5A)),
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the each sub-coil of Driemel as modified to include an impedance signal processing circuit to which a transmission cable is connected as described by Otake in order to suppress cancellation of currents discussed in Otake and to improve coil sensitivity (0008-0009 of Otake).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al (US 2012/0306497 A1, Filed 2011-01-26, hereinafter “Kaneko”), in view of Driemel (US 2008/0007259 A1, Filed 2007-06-11) in view of Bowlin et al (US 4,905,712, Filed 1989-08-08, hereinafter “Bowlin”) as evidenced by Dalveren et al (US 2019/0369176 A1, filed 2018-05-31, hereinafter Dalveren). 
Claim 14: Kaneko discloses, A magnetic resonance imaging apparatus comprising: a magnet that generates a static magnetic field; a gradient magnetic field coil that generates a gradient magnetic field in a space of the static magnetic field formed by the magnet; a transmitter coil that applies a high-frequency magnetic field to a subject placed in the space of the static magnetic field; and a receiver coil that receives a nuclear magnetic resonance signal generated from the subject ((0016: “There is also provided a magnetic resonance imaging apparatus comprising a static magnetic field formation means for forming a static magnetic field, a gradient magnetic field application means for applying a gradient magnetic field, a radio frequency signal transmission means for transmitting a radio frequency signal to a subject, a magnetic resonance signal reception means for detecting a magnetic resonance signal generated from the subject, and a control means for controlling the gradient magnetic field application means, the radio frequency signal transmission means, and the magnetic resonance signal reception means, wherein the magnetic resonance signal reception means consists of the above-mentioned RF reception coil.”; as well as See FIG. 1 below similar to Applicants FIG. 1).

    PNG
    media_image2.png
    581
    807
    media_image2.png
    Greyscale

Kaneko fails to discloses, wherein at least one of the transmitter coil and the receiver coil 41is a radio-frequency coil device according to claim 1 
However, Driemel as modified by Bowlin discloses, wherein at least one of the transmitter coil and the receiver coil 41is a radio-frequency coil device according to claim 1. Specifically, Driemel as modified by Bowlin discloses the receiver coil is a radio frequency coil device according to claim 1 (Refer to the discussion of claim 1 above).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the receiver coil of Kaneko apparatus to include the receiver coil of Driemel as modified by Bowlin. The motivation to do this is to yield predictable results such as influencing a RF coil assembly to closely conform to the contours of the body of the patient to improve the image quality of images produced by the MRI system (0003 of Dalveren et al, US 2019/0369176 A1). 

Claim 15: Kaneko as modified discloses all the elements above in claim 14; wherein the radio-frequency coil device is disposed so that a loop surface of a loop coil portion included in the coil unit is parallel to a direction of the static magnetic field. (The radio-frequency coil device of Driemel as modified by Bowlin, see discussion above in claim 1, includes a loop surface of a loop coil portion included in the coil unit, wherein when the radio-frequency coil device of Driemel as modified by Bowlin is placed in the system of Kankeo would be parallel to a direction of the static magnetic field.) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Robinson whose telephone number is (571)272-9019. The examiner can normally be reached M-R 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.R./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791